Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to the application filed on 11/5/2020 in which claims 1-16 were presented for examination.
ELECTION/RESTRICTION
Applicant's election with traverse of Group I in the reply filed on 03/23/2022 is acknowledged.  The traversal is on the ground(s) that the Office fails to show that the inventions are independent and distinct and that the Office fails to explain why a serious burden would be imposed if restriction is not required. The examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions. This is not found persuasive because Group I and Group II are considered distinct inventions since the product can be made by another and materially different process. For example, the method of manufacturing a sole structure can include additional steps or less steps compared to those claimed. In addition, there would be a serious search burden because they require a different field of search as Group I is classified in A43B13/141 and Group II is classified in B29D35/00. Therefore, the Examiner has withdrawn claim 16 (Group II) from examination.
Applicant’s election with the traverse of Species 1 (Figs 1-10, 11-12), Subspecies A (Figs 17,19,21), Subspecies ii (Figs 23 and 24) and Subspecies a (24a); (claims 1-5,7,8 and 12-15) in the reply filed on 01/31/2022 is acknowledged. 
The traversal is on the grounds that the search of all of the Applicant' s embodiments would prove no undue burden on the Examiner and since Claims 1-5 are generic, the Election of Species Requirement should be overcome and withdrawn.
The Examiner disagrees. The embodiments as noted in the Restriction/Election Requirement are Species 1, 2,3 and 4 patentably distinct species with different and diverse structures. This is not found persuasive because Species 2 (Figures 13-14) is drawn to an embodiment with a tapered part/corner at the lower sidewall of the sole structure, and Species 3 (Figures 15-16) is drawn to an embodiment with a round part/corner at the lower sidewall portion of the sole structure and Species 4 (Figure 26A) is drawn to an embodiment with vent holes in the sole structure body (comparing to generic Figures 1-10, Figs 6 and 9 don’t show/have any vent holes in the sole body). There will be separate classification areas for those different embodiments.  
While some of the classification areas of Search could potentially overlap, each species would require a different total Search, and thus would pose a serious search burden upon the Examiner.
Upon further review of the disclosure, the Examiner finds that Claims 6, 9-11 are drawn to non- elected Species 2, 3 and 4.
 Claim 6 recites “a tapered part or a round part”, which is a feature exclusive to Species 1. Only Figures 13-14 and 15-16 support a tapered part or round part (as seen in Species 2; Figs. 13-14 , #20B1, and Species 3 Figs. 15-16, #20B2).
Claims 9-12 recites “a vent hole”, which is a feature exclusive to Species 1. Only Figures 26-26a support a vent hole (as seen in Species 4; Figs.26-26a). Note: Claim 12 is rejected based on dependency of non-elected claim 11.
Therefore, claims 6, 9-12 and 16 are withdrawn by the Examiner for being drawn to a non-elected species. Thus, the Examiner finds that the Election/Restriction Requirement will stand and further be modified such that Claims 6, 9-12 and 16 will be withdrawn from consideration pursuant to 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Color/Black and White photographs (E.g. Figs 1-5) and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/Black and white photograph. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color/ black and white photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 3, 4 and 5 recite “said protrusions” in the claims. There is insufficient antecedent basis for this limitation in the claim and “protrusions” was not previously claimed. For the purposes of examination, “said protrusions” is considered as “ said plurality of solid or hollow protrusions”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keen (US7287342B2).
Regarding claim 1, Keen discloses a sole structure for a shoe having a heel region or a forefoot region that is adapted to respectively correspond to a heel portion or a forefoot portion of a foot of a wearer, at least in said heel region or said forefoot region, said sole structure comprising (Fig 1A-1G, #100): an upper wall portion disposed on an upper side; a lower wall portion disposed on a lower side and spaced apart from said upper wall portion; and a pair of sidewall portions disposed between and interconnecting said upper wall portion and said lower wall portion, wherein said upper wall portion(Annotated Fig 1 below), said lower wall portion, and said sidewall portions form a resin-made box (Col 7, lines 4-10) with a predetermined thickness and having an interior space formed therein (Refer to Annotated Fig 1 below), wherein said sidewall portions are elastically deformable (Col 7, lines 4-10; #102 is made of synthetic rubber material) in a vertical direction and have a plurality of solid or hollow protrusions (Col 11, lines 60-65; #150 (a) spacers are hollow protrusions) that extend continuously in a substantially vertical direction between said upper wall portion and said lower wall portion.

    PNG
    media_image1.png
    864
    1189
    media_image1.png
    Greyscale

Annotated Fig 1 of Keen
Regarding claim 2, Keen discloses the limitation of claim 1 as described above and further discloses wherein said sidewall portions have a round shape that protrudes sideways between said upper wall portion and said lower wall portion (See annotated Fig 1 above, side wall is round and protrudes sideways).
Regarding claim 3, Keen discloses the limitation of claim 1 as described above, and further discloses wherein said protrusions are provided on a medial side and a lateral side of said sidewall portions in said heel region or in a ball-of-the-foot part of said forefoot region (Annotated Fig 1 above, Col- 11, lines 60-65).
Regarding claim 4, Keen discloses the limitation of claim 1 as described above, and Keen further discloses wherein said protrusions are disposed along an entire perimeter of said sidewall portions in said heel region or said forefoot region (Annotated Fig 1 above, Col- 11, lines 60-65; #150a and 150b running completely from the toe region to the heel region of the shoe).
Regarding claim 5, Keen discloses the limitation of claim 1 as described above, and Keen further discloses wherein said protrusions extend to a lower surface of said lower wall portion and a bottom surface of said protrusions forms a ground contact surface along with said lower surface of said lower wall portions (Annotated Fig 1 above, Ground contact surface is at the bottom of lower wall).
Regarding claim 7, Keen discloses the limitation of claim 1 as described above, and further discloses wherein said sidewall portions have a heel counter portion (See Fig 1G of side wall bottom to top) that extend upwardly above an upper surface of said upper wall portion in said heel region and that are disposed along a circumference of said heel region (See Fig 1G, and Annotated Fig 1 for circumference of heel region).
Regarding claim 8, Keen discloses the limitation of claim 7 as described above, and further discloses wherein said heel counter portion (Fig 1G) includes a plurality of solid or hollow protrusions that extend continuously in a substantially vertical direction (Annotated Fig 1 above, Col- 11, lines 60-65; #150a and 150b in heel region of the shoe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 7287342 B2) in view of Westmoreland et al. (US20150196085A1).
Regarding claim 13, Keen discloses the limitation of claim 1 as described above. However Keen fails to disclose wherein a three-dimensional elastic fiber structure formed of resin fibers is disposed in said interior space. 
Westmoreland discloses using a three-dimensional elastic fiber structure formed of resin fibers in the interior space (¶-27, Figs 4-5, #34)
Keen and Westmoreland are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear, with interior space. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material used in the interior space of Keen to have resin fibers in order to have lower maintenance costs and longer lives for the shoe. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding claim 14, Keen as modified discloses the limitation of claim 13 as described above, and further discloses wherein said three-dimensional elastic fiber structure along with said upper and lower wall portions and said sidewall portions is formed by additive manufacturing. This limitation is a product by process limitation and Keen as modified teaches a product that appears to be the same as, or an obvious variant of, the product set forth in the product-by-process claim. Further it is noted that the fiber of Keen is capable of being formed via additive manufacturing.
Regarding claim 15, Keen as modified discloses the limitation of claim 14 as described above, further teaches wherein said additive manufacturing is a fused deposition modeling. This limitation is a product by process limitation and Keen as modified teaches a product that appears to be the same as, or an obvious variant of, the product set forth in the product-by-process claim. Further it is noted that the fiber of Keen is capable of being formed via additive manufacturing, wherein the additive manufacturing is a fused deposition modeling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 20190365044 A1 by Cross et al. discloses an intermediate sole structure for an article of footwear includes a foamed thermoplastic sole component. The foamed thermoplastic sole component has a foamed thermoplastic base layer and a foamed thermoplastic outer layer that is integrally formed with the foamed thermoplastic base layer. The outer layer includes a plurality of sipes extending through the outer layer and terminating at the base layer. The thermoplastic sole component has an inner surface defined by the base layer, an opposite, outer surface defined by the outer layer, and a thickness defined between the inner surface and the outer surface. The inner surface is substantially planar and is operative to be adhered to a ground-facing surface of an upper. Additionally, the thickness is smaller at a peripheral edge of the sole component than within a central region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732